COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JERRY KENNETH KAIN
                                               MEMORANDUM OPINION *
v.   Record No. 0951-98-3                          PER CURIAM
                                                NOVEMBER 17, 1998
EUNICE P. KAIN


             FROM THE CIRCUIT COURT OF AMHERST COUNTY
                     J. Michael Gamble, Judge

           (William F. Quillian III, on brief), for
           appellant.
           (Arelia S. Langhorne, on brief), for
           appellee.



     Jerry Kenneth Kain (husband) appeals the decision of the

circuit court awarding spousal support to Eunice P. Kain (wife).

 Husband contends that the trial court erred in (1) awarding wife

$725 in monthly spousal support; and (2) disbelieving husband's

testimony as to his income.    Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

     The record does not contain a transcript of the hearing on

husband's motion to reduce spousal support.    However, the trial

court ordered both husband's proposed Statement of Facts and

wife's Objections to Written Statement of Facts be included as a

part of the record on appeal.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Based upon the record before us, we find no evidence that

husband preserved any issues for appeal.   The decree granting

husband's motion to reduce spousal support was endorsed by

husband's counsel under the notation "I Ask For This."   No

objections were noted, and no motions for reconsideration or

rehearing were filed.   The written statement of facts contains no

indication that the husband made any objection.   Therefore, we

find that husband failed to preserve these issues for appeal.

See Rule 5A:18; Lee v. Lee, 12 Va. App. 512, 404 S.E.2d 736

(1991) (en banc)

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                               - 2 -